Dawson, J., dissenting: I cannot agree with the majority opinion. I think the decision in Otto Borg Schairer, 9 T.C. 549 (1947), was sound on its facts. I would follow it here. As in Bchairer, this petitioner’s employer agreed to guarantee him against any loss on the sale of his residence because the Carpenter Co. wanted the petitioner to live in Kichmond where he would devote Ms full energy to his job. Petitioner was directed by his employer to relocate promptly in Eichmond. He put his Wilmington house on the market but received no offer equal to Ms cost. Carpenter told Mm to get the best offer he could and, if it did not equal Ms cost, the Carpenter Co. would make up the difference. It seems clear to me that the principal purpose of the guarantee agreement was to prevent the petitioner from suffering a loss because of his employer’s requirements. All the petitioner realized was the recovery of his cost. Consequently, I do not see how it can be held under these circumstances that he received any economic or financial benefit conferred on him as compensation within the general principles stated in Commissioner v. Lo Bue, 351 U.S. 243 (1956), and Commissioner v. Duberstein, 363 U.S. 278 (1960). I would adhere to the long standing decision in Bchairer and treat the amount paid by the Carpenter Co. as part of the proceeds of sale pursuant to section 1001(b) of the Internal Eevenue Code of 1954. In my opinion tMs would provide a better legal result and certainly an equitable one. Eatjm, J., agrees with this dissent.